          Case 2:20-cv-01740-RSL Document 10 Filed 01/15/21 Page 1 of 1



 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6
      ROBERT KESSLER,
 7
                            Plaintiff,                CASE NO. C20-1740RSL
 8
                     v.
                                                     ORDER GRANTING LEAVE
 9
                                                     TO AMEND
      DUMPLING OF FURY LLC, et al.,
10
                            Defendants.
11

12

13          This matter comes before the Court on plaintiff’s unopposed motion to amend the

14   complaint to amend the caption and named defendants in this action. The motion is

15   GRANTED. Plaintiff shall, within 7 days of the date of this Order, file an amended

16   pleading substantially in the form of Dkt. # 9-1. The amended pleading will replace the

17   existing complaint in its entirety.

18

19          Dated this 15th day of January, 2020.

20
                                              Robert S. Lasnik
21                                            United States District Judge

22

23

24

25

26

     ORDER GRANTING LEAVE
     TO AMEND – 1
